 


109 HR 2235 IH: National Uniform Food Safety Labeling Act
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2235 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to safeguard public health and provide to consumers food that is safe, unadulterated, and honestly presented. 
 
 
1.Short title, reference, and table of contents 
(a)Short titleThis Act may be cited as the National Uniform Food Safety Labeling Act.  
(b)ReferenceExcept as otherwise specified, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to that section or other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.). 
(c)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title, reference, and table of contents 
Sec. 2. Labeling of raw or partially cooked foods and unpasteurized juice 
Sec. 3. Sale and labeling of frozen fish and shellfish 
Sec. 4. Sale of raw eggs 
Sec. 5. Statement of origin 
Sec. 6. Freshness date 
Sec. 7. Food labeled as natural 
Sec. 8. Labeling of kosher and kosher-style foods 
Sec. 9. Unit pricing 
Sec. 10. Grades for farm products 
Sec. 11. Regulations 
2.Labeling of raw or partially cooked foods and unpasteurized juiceSection 403 (21 U.S.C. 343) is amended by adding at the end the following: 
 
(y) 
(1)Unless the label or labeling of raw or partially cooked eggs, fish, milk, dairy products, shellfish, or unpasteurized juice offered in a ready-to-eat form as a deli, vended, or other item, or the label or labeling of a ready-to-eat food containing as an ingredient raw or partially cooked eggs, fish, milk, dairy products, shellfish, or unpasteurized juice, discloses the increased risk associated with eating such food in raw or partially cooked form. 
(2)Eggs, fish, milk, dairy products, and shellfish routinely served raw or partially cooked, unpasteurized juice, and ready-to-eat foods containing such raw or partially cooked foods or unpasteurized juice as ingredients shall bear the following: This food contains raw or partially cooked eggs, fish, shellfish, or unpasteurized juice. Children, the elderly, pregnant women, or persons with weakened immune systems may experience severe foodborne illness from eating this item. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the labeling requirements of this paragraph.. 
3.Sale and labeling of frozen fish and shellfishSection 403 (21 U.S.C. 343), as amended by section 2, is amended by adding at the end the following: 
 
(z) 
(1)Except as provided in subparagraph (2), if it is fish or shellfish that has been frozen unless its label or labeling bears a prominent and conspicuous statement indicating that such product has been frozen. 
(2)This paragraph shall not apply to fish or shellfish that has been frozen prior to being smoked, cured, cooked, or subjected to the heat of commercial sterilization. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the labeling requirements of this paragraph.. 
4.Sale of raw eggsSection 403 (21 U.S.C. 343), as amended by section 3, is amended by adding at the end the following: 
 
(aa) 
(1)If it is raw eggs, unless its label or labeling states Children, the elderly, pregnant women, or persons with weakened immune systems may experience severe illness from eating raw or partially cooked eggs. 
(2)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the labeling requirements of this paragraph.. 
5.Statement of originSection 403 (21 U.S.C. 343), as amended by section 4, is amended by adding at the end the following: 
 
(bb) 
(1)If it is a perishable agricultural commodity as defined in section 1(b)(4) of the Perishable Agricultural Commodities Act of 1930 (7 U.S.C. 499a(b)(1)), unless it bears a label or labeling containing the country of origin of the perishable agricultural commodity. 
(2)If it is a product derived from a perishable agricultural commodity, including juice, frozen juice concentrate, fruit butter, preserves and jams, or canned or frozen fruits or vegetables, unless it bears a label or labeling containing the country of origin of the perishable agricultural commodity and the product derived from it. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the labeling requirements of this paragraph.. 
6.Freshness dateSection 403 (21 U.S.C. 343), as amended by section 5, is amended by adding at the end the following: 
 
(cc) 
(1)Unless its label or labeling bears the date upon which the food should no longer be sold because of diminution of quality, nutrient availability, or safety. The freshness date shall be stated in terms of the day and month of the year if the food will not be fresh after 3 months on the shelf, or in terms of the month and year if the product will be fresh for more than 3 months on the shelf. The phrase use by shall precede the date. 
(2)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the means of disclosing the freshness date.. 
7.Food labeled as naturalSection 403 (21 U.S.C. 343), as amended by section 6, is amended by adding at the end the following: 
 
(dd) 
(1)If its label or labeling bears the word natural, unless— 
(A)it contains no artificial flavoring, color additive, chemical preservative, or any other artificial or synthetic ingredient added after harvesting; and 
(B)it has undergone no processing other than minimal processing, such as the removal of inedible substances or the application of physical processes such as cutting, grinding, drying, homogenizing, or pulping. 
(2)This paragraph shall not apply to the use of the terms natural flavors and natural colors as approved by the Food and Drug Administration. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation the labeling requirements of this paragraph.. 
8.Labeling of Kosher and Kosher-style foodsSection 403 (21 U.S.C. 343), as amended by section 7, is amended by adding at the end the following: 
 
(ee) 
(1)If it is falsely represented in the food’s label or labeling to be kosher, kosher for Passover, pareve, or as having been prepared in accordance with orthodox Jewish religious standards either by direct statements, orally or in writing, or by display of the word Kosher, Kosher for Passover, or Pareve; or 
(2)if the food’s label or labeling uses the term Kosher in conjunction with the words style or type or any similar expression which might reasonably be calculated to deceive a reasonable person to believe that a representation is being made that the food sold is kosher, kosher for Passover, pareve, or prepared in accordance with orthodox Jewish religious standards. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation provisions that implement this paragraph.. 
9.Unit pricing 
(a)In generalSection 403 (21 U.S.C. 343), as amended by section 8, is amended by adding at the end the following: 
 
(ff) 
(1)Unless its label or labeling bears the unit price and the total price of the food as provided in this paragraph. 
(2)As used in this paragraph: 
(A)The term unit price of food shall mean the price per measure. 
(B)The term price per measure shall mean— 
(i)price per pound for food whose net quantity is expressed in units of weight, except for such food whose net weight is less than 1 ounce which shall be expressed as price per ounce if the same unit of measure is used for the same food in all sizes; 
(ii)price per pint or quart for food whose net quantity is stated in fluid ounces, pints, quarts, gallons, or a combination thereof, if the same unit of measure is used for the same food in all sizes sold in the retail establishment; and 
(iii)price per 100 for food whose net quantity is expressed by count, except as otherwise provided by regulation. 
(3)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation a national program of pricing as prescribed by this paragraph.. 
10.Grades for farm productsSection 403 (21 U.S.C. 343), as amended by section 9, is amended by adding at the end the following: 
 
(gg) 
(1)Unless it bears a grade, where grading is customary within the industry. 
(2)The Secretary shall, in accordance with section 11 of the National Uniform Food Safety Labeling Act, establish by regulation a national program of grading for food which is customarily graded.. 
11.Regulations 
(a) 
(1)Within 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue proposed regulations to implement paragraphs (y) through (gg) of section 403 of the Federal Food, Drug, and Cosmetic Act. The proposed regulations shall establish format requirements for the label statements mandated by such sections. The required label statements shall appear in easily legible boldface print or type, with upper and lower case letters, and in distinct contrast to other printed or graphic matter. The label statements shall appear in a type size not less than the largest type found on the label, except that used for the brand name, product name, logo, or universal product code, and in any case not less than the type size required for the declaration of net quantity of contents statement as prescribed by regulation printed in 21 C.F.R. 101.105(1). All required label statements shall be placed on the information panel, except for the statements required by paragraphs (bb) and (ff) of such section 403, which shall be placed on the principal display panel. 
(2)Not later than 24 months after the date of enactment of this Act, the Secretary shall issue final regulations to implement sections 403(dd) and 403(ee) of the Federal Food, Drug, and Cosmetic Act. 
(b)If the Secretary does not promulgate final regulations under subsection (a)(2) upon the expiration of 24 months after the date of the enactment of this Act, the proposed regulation issued in accordance with subsection (a)(1) shall be considered as the final regulations upon the expiration of such 24 months. There shall be promptly published in the Federal Register notice of the new status of the proposed regulations. 
 
